


Exhibit 10.40
CONSULTING AGREEMENT (this “Agreement”) dated as of November 9, 2011, between
HUGHES TELEMATICS, INC., a corporation organized under the laws of the State of
Delaware (the “Company”) and Apollo Management V, L.P., a Delaware limited
partnership (“Apollo”).
The Company desires to continue to avail itself of the expertise of Apollo,
through its affiliates, directors, officers, advisors, general partners or
employees, and consequently has requested that Apollo continue to make such
expertise available from time to time in rendering certain consulting and other
services related to the business and affairs of the Company and its
subsidiaries. Apollo and the Company each agree that it is in its respective
best interests to enter into this Agreement whereby, for the consideration
specified herein, Apollo shall provide such services as independent consultant
to the Company. It is the intention of the parties that this Agreement is not
for services in connection with the day-to-day business affairs of the Company.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the Company and Apollo agree as follows:
Section 1.Retention of Apollo.
The Company hereby retains Apollo, and Apollo accepts such retention, upon the
terms and conditions set forth in this Agreement.
Section 2.Term.
This Agreement shall commence on the date hereof until the earliest of (i) the
third anniversary of the date hereof, (ii) such time as Apollo and its
affiliates (other than portfolio companies) beneficially own equity interests in
the Company, in an aggregate amount less than 5% of the then outstanding equity
interests of the Company and (iii) such earlier date as is mutually agreed upon
by the Company and Apollo (the “Term”).
Section 3.Consulting Services.
(a)Apollo shall advise the Company concerning such matters that relate to
consulting services and other matters related to the business and affairs of the
Company and its subsidiaries, in each case as Apollo and the Company may agree
from time to time, which agreement shall specify the services required of Apollo
and shall include all background material necessary for Apollo to complete such
services. Such consulting services shall be rendered in person or by telephone
or other communication as reasonably determined by Apollo.


(b)Apollo shall perform all services to be provided hereunder as an independent
contractor to the Company and not as an employee, agent or representative of the
Company. Apollo shall have no authority to act for or to bind the Company
without its prior written consent.


(c)This Agreement shall in no way prohibit Apollo or any of its partners or
affiliates or any director, officer, partner, advisor or employee of Apollo or
any of its partners or affiliates from engaging in other activities, whether or
not competitive with any business of the Company or any of its subsidiaries or
affiliates.


Section 4.Compensation/Representations.
(a)Consulting Fee. As consideration for Apollo's agreement to render the
services set forth in Section 3(a) and as compensation for any such services
rendered by Apollo, the Company shall issue to Apollo 325,000 shares of common
stock of the Company (the “Common Stock”) within five (5) business days of the
execution of this Agreement (the “Consulting Fee”). This shall be a one-time
Consulting Fee for the Term.


(b)Apollo represents that it is acquiring the Common Stock for its own account
or for one or




--------------------------------------------------------------------------------




more separate accounts maintained by it for the benefit of one or more other
Institutional Accredited Investors and not with a view to the distribution
thereof, provided that the disposition of Apollo's property shall at all times
be within Apollo's control. Apollo understands that the Common Stock has not
been registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Common Stock. Apollo further represents and
warrants that Apollo (i) will not sell, transfer or otherwise dispose of the
Common Stock or any interest therein except in a transaction exempt from or not
subject to the registration requirements of the Securities Act and (ii) was
given the opportunity to ask questions and receive answers concerning the terms
and conditions of the offering and to obtain any additional information which
the Company possesses or can acquire without unreasonable effort or expense.
Apollo acknowledges that the Common Stock will bear a restrictive legend.
"Institutional Accredited Investor" means an institutional accredited investor
as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act.


(c)Apollo represents that it is an Institutional Accredited Investor acting for
its own account (and not for the account of others) or as a fiduciary or agent
for others (which others are also Institutional Accredited Investors).


(d)The purchase of Common Stock by Apollo has not been solicited by or through
anyone other than the Company.


Section 5.Indemnification.
The Company will indemnify and hold harmless Apollo and its affiliates (other
than portfolio companies) and each of its partners (both general and limited),
members (both managing and otherwise), officers, directors, employees, agents
and representatives (each such person an “Indemnified Party”) from and against
any and all losses, claims, damages and liabilities, including in connection
with seeking indemnification, whether joint or several (the “Liabilities”),
related to, arising out of or in connection with the services contemplated by
this Agreement or the engagement of Apollo pursuant to, and the performance
Apollo of the services contemplated by, this Agreement, whether or not pending
or threatened, whether or not an Indemnified Party is a party, whether or not
resulting in any liability. The Company will reimburse any Indemnified Party for
all reasonable costs and expenses (including reasonable attorneys' fees and
expenses) as they are incurred in connection with investigating, preparing,
pursuing, defending or assisting in the defense of any action, claim, suit,
investigation or proceeding for which the Indemnified Party would be entitled to
indemnification under the terms of the previous sentence, or any action or
proceeding arising therefrom, whether or not such Indemnified Party is a party
thereto. The Company will not be liable under the foregoing indemnification
provision with respect to any particular loss, claim, damage, liability, cost or
expense of an Indemnified Party to the extent that such is determined by a
court, in a final judgment from which no further appeal may be taken, to have
resulted primarily from the willful misconduct of such Indemnified Party. The
attorneys' fees and other expenses of an Indemnified Party shall be paid by the
Company as they are incurred upon receipt, in each case, of an undertaking by or
on behalf of the Indemnified Party to repay such amounts if it is finally
judicially determined that the Liabilities in question resulted primarily from
the willful misconduct of such Indemnified Party.
Section 6.Accuracy of Information.
The Company shall furnish or cause to be furnished to Apollo such information as
Apollo believes reasonably appropriate in connection with providing the services
contemplated by this Agreement (the “Information”). The Company recognizes and
confirms that Apollo (a) will use and rely primarily on the Information and on
information available from generally recognized public sources in performing the
services contemplated by this Agreement without independent verification, (b)
does not assume responsibility for the accuracy or completeness of the
Information and such other information and (c) is entitled to rely upon the
Information without independent verification.
Section 7.Notices.
All notices, requests, consents and other communications hereunder shall be in
writing and shall be deemed sufficient if personally delivered, sent by
nationally-recognized overnight courier, by telecopy or facsimile, by electronic




--------------------------------------------------------------------------------




mail, or by registered or certified mail, return receipt requested and postage
prepaid, addressed as follows:
if to Apollo, to:
Apollo Management V, L.P.
9 West 57th Street, 43rd Floor
New York, New York 10019
Telephone: (212) 515-3200
Attention:    Laurie Medley
if to the Company, to:
Hughes Telematics, Inc.
2002 Summit Boulevard, Suite 1800
Atlanta, GA 30319
Telephone: (404) 573-5800
Attention:    General Counsel


or to such other address as the party to whom notice is to be given may have
furnished to each other party in writing in accordance herewith. All notices,
requests or other communications will be effective and deemed given only as
follows: (i) if given by personal delivery, upon such personal delivery, (ii) if
sent by certified or registered mail, on the third business day after being
deposited in the United States mail, (iii) if sent for next day delivery by
United States Express Mail or overnight delivery service, on the date of
delivery as confirmed by written confirmation of delivery, (iv) if sent by
telecopy or facsimile, upon confirmation of receipt, except that if such
confirmation occurs after 5:00 p.m. (in the recipient's time zone) on a business
day, or occurs on a day that is not a business day, then such notice, request or
communication will not be deemed effective or given until the next succeeding
business day or (v) if sent by electronic mail, when sent. Notices, requests and
other communications sent in any other manner will not be effective.


Section 8.Benefits of Agreement.
This Agreement shall bind and inure to the benefit of Apollo, the Company and
the Indemnified Parties and any successors to or assigns of Apollo and the
Company. This Agreement may not be assigned by either party hereto without the
prior written consent of the other party, which consent will not be unreasonably
withheld in the case of any assignment by Apollo to any of its affiliates (other
than portfolio companies), and any attempted or purported assignment in
violation hereof shall be null and void.
Section 9.Governing Law.
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York (without giving effect to principles of
conflicts of laws).
Section 10.Headings.
Section headings are used for convenience only and shall in no way affect the
construction of this Agreement.
Section 11.Entire Agreement; Amendments.
This Agreement contains the entire understanding of the parties with respect to
its subject matter and supersedes any and all prior agreements, and neither it
nor any part of it may in any way be altered, amended, extended, waived,
discharged or terminated except by a written agreement signed by each of the
parties hereto.
Section 12.Counterparts.
This Agreement may be executed in counterparts, and each such counterpart shall
be deemed to be an original instrument, but all such counterparts together shall
constitute but one agreement.




--------------------------------------------------------------------------------




Section 13.Waivers.
Any party to this Agreement may, by written notice to the other party, waive any
provision of this Agreement. The waiver by any party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.
[signature page follows]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Consulting Agreement as
of the date first above written.


HUGHES TELEMATICS, INC.
By: /s/ JEFFREY LEDDY        
Name: Jeffrey Leddy
Title: CEO
APOLLO MANAGEMENT V, L.P.,
By: AIF V Management, LLC,
its general partner


By: /s/ LAURIE MEDLEY    
Name: Laurie Medley
Title: Vice President




